Citation Nr: 0508917	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Lawrence S. Groff, Attorney



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision by the Providence Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2004, the 
Board remanded the matter for a psychiatric evaluation and 
for notice of the Veterans Claims Assistance Act of 2000 
(VCAA).  

On his Form 9, the veteran requested a hearing before the 
Board in Washington D.C.  In April 2003 the veteran and his 
attorney were advised that the requested hearing was 
scheduled in September 2003.  In June 2003 the veteran 
withdrew his hearing request.  In follow-up correspondence 
dated in November 2003, the veteran's representative 
reiterated that the veteran did not wish to have a Board 
hearing.  In December 2003, the veteran was notified that his 
September 2003 central office hearing was cancelled.  In a 
cover letter to a statement received in September 2004, the 
veteran indicated that he had submitted a duplicate of the 
statement a hearing on August 23, 2004.  There is nothing 
indicating that a hearing was held on that date or that a 
statement was submitted on that date.  (Later that month the 
veteran was scheduled for a VA psychiatric examination.)  


FINDING OF FACT

An acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; and it is not shown that any current 
acquired psychiatric disorder (to include major depressive 
disorder) is related to service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder (to include 
major depressive disorder), is not warranted. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the March 2002 decision 
denying his claim.  In that decision, the January 2001 
statement of the case (SOC), and the supplemental SOC (SSOC) 
in September 2004, he was notified of the evidence necessary 
to substantiate his claim, and of what was of record.  By 
correspondence in August 2001 he was notified of the VCAA and 
how it applied to his claim.  In April 2004 the veteran was 
notified of the provisions of VCAA and how they applied to 
his claims.  The claim was reviewed/reconsidered on the 
merits subsequent to the April 2004 VCAA notice; as outlined 
in a September 2004 SSOC.  

The August 2001 and April 2004 communications together 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations, and explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was advised that evidence submitted within a year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the veteran was not specifically advised to submit everything 
he had pertinent to his claims, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records, and that if he completed the provided 
releases VA would assist him in obtaining any private records 
he identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  In one form or another he has received all mandated 
notice; he is not prejudiced by any technical notice 
deficiency along the way.  
Regarding the duty to assist, all pertinent records 
identified have been secured.  VA is also required to provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. Here, the veteran 
underwent a VA examination for the claimed disability in 
September 2001; he refused to be examined at the examination 
scheduled in August 2004 pursuant to a remand order by the 
Board.  The duty to assist and duty to notify provisions of 
the VCAA are fulfilled to the extent possible (without the 
veteran's cooperation).  

II.	Factual Background

The veteran's service medical records (SMR's), including a 
January 1968 pre-induction examination and a November 1969 
separation examination, are negative for any complaints, 
findings, or diagnoses of a psychiatric disorder.  A January 
1970 statement of medical condition indicated that there was 
no change in his medical condition since his last separation 
examination.  Service Personnel Records are also negative for 
any evidence regarding a psychiatric disorder. 

Treatment records from Dr. A.P., dated in October 1995, show 
that the veteran's appearance was casual and he was well 
groomed.  He had a loss of interest in golf and food, had 
problems sleeping, would only eat "to stay alive", and had 
a decreased level of concentration.  It was noted that he 
thought about ending his life, but indicated that he would 
not commit suicide.  His speech, thought pattern, 
orientation, and judgment were within normal limits.  The 
diagnoses were major depression, alcohol dependence and abuse 
in remission, and pathological gambling.  January 1997 
treatment records show that the diagnosis was dysthymia, 
along with alcohol dependency/abuse and pathological gambling 
in remission.   

June 2000 treatment records from VA Medical Center (VAMC) in 
Providence reveal psychiatric evaluation was normal, with no 
signs or symptoms of major depression/dysthymia.  It was 
noted that the veteran was stable on Prozac, and that  his 
depression began after he stopped drinking 10 years prior and 
gradually became worse.  Six years after he stopped drinking 
he had suicidal ideations, hopelessness, insomnia, and lack 
of energy or motivation.  Major depressive disorder was 
diagnosed.  He was treated by a psychiatrist with counseling 
and medication (Prozac) (on which the major depressive 
disorder had been in remission for four years).  

History elicited on September 2001 VA examination by a 
psychologist included that the veteran believed in retrospect 
that he was depressed while on active duty.  He indicated 
that he remembered always being down and never feeling 
normal.  He acknowledged that he did not receive treatment 
for depression on active duty, and was unable to recall any 
specific stressors or significant event(s) related to a 
depressive episode.  He indicated that he heavily abused 
alcohol during service.  The examiner concluded that it was 
difficult to associate the veteran's retrospective report of 
depressed mood with active military service.  It was 
difficult to determine the degree to which the heavy 
consumption of alcohol contributed to the veteran's depressed 
mood, which may have been alcohol induced in the first place, 
or at least aggravated by his excessive consumption.  His 
first episode of care for depression was in 1996, six years 
after he stopped drinking.  It is therefore, not likely that 
this episode of depression was substance-induced.  The 
veteran's social and occupational history did not suggest the 
disabling effects of clinical depression.  The examiner 
stated that it was "at least as likely as not that the 
veteran's mood disorder (i.e. dysthymia) was present during 
active military service, although this association is clouded 
by the presence of active alcohol abuse at the time.  Whether 
his depression was caused by or aggravated by active duty 
military service cannot be definitively determined in 
retrospect."  

2001 through 2004 treatment records report for variously 
diagnosed psychiatric disabilities, including anxiety, 
depression, major depression, transient depression, 
depression in remission, and alcohol dependency.  The records 
do not include any medical opinions regarding a relationship 
between the diagnosed disorders and the veteran's service.  

Notations in the record reflect that when the veteran was 
scheduled for a VA examination pursuant to the Board's remand 
request, on the scheduled day he stormed out of the waiting 
room while a doctor was reviewing his record prior to the 
examination.  He has not provided any explanation for 
declining to be examined.  
III.	Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination. 38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.	Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; major depressive disorder (in remission) is 
diagnosed.  The further two requirements to be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's SMR's are 
negative for any complaints, treatments or diagnoses of a 
chronic acquired psychiatric disability.  Consequently, 
direct service connection, i.e., on the basis that a chronic 
disability became manifested in service and has persisted 
since, is not warranted. 

To the extent that the veteran's psychiatric disability may 
include a psychotic component, it is noteworthy that a 
psychosis was not manifested in the first postservice year.  
Consequently, presumptive service connection for any current 
psychosis under 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 
is not warranted.  

To establish service connection for a psychiatric disability 
in these circumstances, there must be competent (medical) 
evidence of a nexus between the current psychiatric 
disability and service.  Here there is essentially but one 
psychologist's opinion in the matter of a relationship 
between the veteran's psychiatric disability and his  
service.  While the psychologist states that it is at least 
as likely as not that the veteran's dysthymia was present 
service, he further opines that it could not be determined 
whether the veteran's psychiatric disability was incurred or 
aggravated in service.  The examiner does not explain the 
rationale for the opinion, and to the extent that the opinion 
states that dysthymia was present in service, it is in 
conflict with service medical records which are negative for 
psychiatric complaints and pathology and with the fact that 
there was no clinical notation of psychiatric complaints 
until about 25 years after service.  The examiner did not 
explain the basis for finding that dysthymia was present in 
service, and such appears to be based entirely on history 
provided by the veteran.  In light of the above (and without 
further explanation), the opinion is lacking in probative 
value.  The Board attempted to reconcile the conflicts and 
clarify the medical evidence by arranging for a VA 
psychiatric examination.  The veteran's "storming" from the 
waiting room without examination (and with no explanation in 
the approximately 7 months since) essentially amounts to a 
failure to report for a scheduled VA examination.  Regulation 
provides that when (as here) a veteran fails to report for an 
examination scheduled in connection with an original 
compensation claim, the claim will be decided based on the 
evidence of record. 38 C.F.R. § 3.655.  Here, the fact that 
service records show no psychiatric complaints, symptoms, or 
diagnosis, and the fact that disability was not documented 
until more than 25 years after service discharge weigh 
heavily against a finding that the veteran's current 
psychiatric disability is service related.

Notably, the March 2003 Board remand notified the veteran of 
the inadequacies of the VA examiner's opinion and indicated 
that another VA examination was necessary for clarification 
of the medical evidence.  A September 2004 SSOC notified him 
that evidence expected from a new examination could not be 
considered because he did not report, and that in the absence 
of evidence showing his psychiatric disability was related to 
his military service, his claim for service connection 
remained denied.  The SSOC also advised him to notify VA if 
he was willing to report to another VA examination.  He has 
not responded.  [The Board would be remiss were it not to add 
at this point that any further development to resolve the 
inconsistencies noted and obtain further clarifying medical 
evidence is precluded by the veteran's failure to cooperate.  
The duty to assist a veteran in substantiating his claim is 
not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).]  

The preponderance of the evidence is against a finding that 
the veteran's current psychiatric disability (including major 
depressive disorder, in remission) is related to his active 
service, and against the claim.  Hence, the claim must be 
denied.  


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


